SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

481
KA 11-00934
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

CHRISTOPHER MOUSTAKOS, DEFENDANT-APPELLANT.


CHARLES A. MARANGOLA, MORAVIA, FOR DEFENDANT-APPELLANT.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (CHRISTOPHER T. VALDINA OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Cayuga County Court (Thomas G.
Leone, J.), rendered March 31, 2011. The judgment convicted
defendant, upon his plea of guilty, of attempted promoting prison
contraband in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of attempted promoting prison contraband in the first
degree (Penal Law §§ 110.00, 205.25 [2]), defendant contends that he
was denied due process and his right to a speedy trial based on a
delay of just over seven months between the date of the incident and
the date the indictment was issued. Applying the factors set forth in
People v Taranovich (37 NY2d 442, 445), we reject that contention (see
People v Vernace, 96 NY2d 886, 887-888). “There is no specific
temporal period by which a delay may be evaluated or considered
‘presumptively prejudicial’ ” (People v Romeo, 12 NY3d 51, 56, cert
denied ___ US ___, 130 S Ct 63, quoting Doggett v United States, 505
US 647, 652), but a delay of just over seven months alone is
insufficient to require dismissal of the indictment (see People v
Doyle, 50 AD3d 1546; People v Walker, 2 AD3d 1454, lv denied 2 NY3d
808; People v Beyah, 302 AD2d 981, lv denied 99 NY2d 626). The delay
was caused in part by an investigative delay inherent in the process
by which crimes that occur in prison are referred to the District
Attorney’s Office, and defendant does not contend that the delay was
caused by bad faith (see Romeo, 12 NY3d at 56-57). “The charge
against defendant was serious, ‘involv[ing] the safety and security of
a correctional facility’ . . . Moreover, because defendant was already
incarcerated on a prior felony conviction, ‘the delay caused no
further curtailment of his freedom’ . . . Finally, we are unable to
conclude on the record before us that the defense has been impaired by
reason of the delay” (People v Jenkins, 2 AD3d 1390, 1391; see People
                                 -2-                          481
                                                        KA 11-00934

v Coggins, 308 AD2d 635, 636; People v Richardson, 298 AD2d 711, 712).




Entered:   April 27, 2012                      Frances E. Cafarell
                                               Clerk of the Court